Name: Commission Regulation (EEC) No 850/89 of 31 March 1989 derogation from Regulation (EEC) No 1432/88 laying down detailed rules for applying the coresponsability levy in the cereals sector
 Type: Regulation
 Subject Matter: agricultural structures and production
 Date Published: nan

 1 . 4 . 89 Official Journal of the European Communities No L 89/55 COMMISSION REGULATION (EEC) No 850/89 of 31 March 1989 derogation from Regulation (EEC) No 1432/88 laying down detailed rules for applying the coresponsability levy in the cereals sector Whereas the measure provided for in Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Article 4b (3) thereof, Whereas Commission Regulation (EEC) No 1432/88 (3), as last amended by Regulation (EEC) No 3858/88 (4), provides that the difference between the estimated additional coresponsability levy and the definitive additional coresponsability levy should be reimbursed at the latest at the end of June following the fixing of the latter levy ; Whereas certain difficulties of an administrative nature prevent that time limit from being abided by in certain cases ; whereas, in order to overcome such difficulties, the time limit for the reimbursement for the 1988/89 marketing year should be extended by one month ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 3 (2) of Regulation (EEC) No 1432/88, the Member States may reimburse the difference between the estimated additional coresponsa ­ bility levy and the definitive additional co responsibility levy fixed for the 1988/89 marketing year by 31 July 1989 inclusive. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 20, 25. 1 . 1989, p. 16 . 0 OJ No L 131 , 27. 5r 1988, p . - 37. 0 OJ No L 343, 13. 12. 1988, p. 21 .